Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-5, 8-9, 12, 15, 18 (and therefore all claims) is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regard to claim 1, the claim states that “said bottom extends past said distal end and does not contact said surface on said distal end”.  It is unclear if this is included in the “adapted” statement.  The distal end is defined as the distal end of the residual limb.  By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.
In regard to claim 4, the claim states “said bottom of said medial segment extends past said distal end and does contact said surface on said distal end”.  By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.
In regard to claim 5, the claim states “wherein said bottom extends past said distal end and does not contact said surface on said distal end”.  It is unclear if this language is included in the “adapted” statement.  By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.
In regard to claim 8, the claim states “said medial segment extends past said distal end and does contact said surface on said distal end.” By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.
In regard to claim 9, the claim states “said medial segment extends past said distal end and does not contact said surface on said distal end.” It is unclear if this language is included in the “adapted” statement.  By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.
In regard to claim 12, the claim states “said medial segment extends past said distal end and does contact said surface on said distal end.” By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.
In regard to claim 15, the claim states “said bottom extends past said distal end and does not contact said surface on said distal end”.  It is unclear if this is included in the “adapted” statement. By comparing the location of the socket to the residual limb itself the human body is being positively claimed.  “Configured” or “adapted” language may be used to overcome this rejection.  It is unclear if the current adapted language encompasses this claim limitation as well.
In regard to claim 18, the claim recites “lateral segment extends past said distal end and does contact said surface on said distal end”.  By comparing the location of the socket to the distal end of the limb, the human body is being positively recited.  “Configured” or “adapted” language may be used to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,12,18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the claim states that said medial segment contacts said distal end, while claim 1 which claim 4 depends from says the medial segment does not contact said surface on said distal end.  Because claim 4 is in direct conflict with claim 1 from which the claim depends, the art cannot be examined.  The claim language must be corrected.  
In regard to claim 12, the claim states that said medial segment contacts said distal end, while claim 9 which claim 12 depends from says the medial segment does not contact said surface on said distal end.  Because claim 12 is in direct conflict with claim 9 from which the claim depends, the art cannot be examined.  The claim language must be corrected.  
In regard to claim 18, the claim states “said lateral segment extends past said distal end and does contact said surface on said distal end”.  However, claim 18 depends from claim 15 which states “a lateral segment… wherein said bottom extends past said distal end and does not contact said surface on said distal end”.  Because claim 18 is in direct conflict with claim 15 from which the claim depends, the art cannot be examined.  The claim language must be corrected.  It is not possible to have the lateral segment both contact and not contact the distal end of the limb.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alley (2014/0121783A1).

In regard to claim 1, Alley discloses an apparatus for attaching a transfemoral prosthetic to a user's residual leg 
wherein said residual leg has a circumference, a medial aspect on said circumference, a front aspect on said circumference, a lateral aspect on said circumference, a back aspect on said circumference, a distal end above where a knee would be and wherein said distal end has a surface, a proximal end at a hip area, a first length defined between said distal end and said proximal end on said medial aspect, a second length defined between said distal end and said proximal end on said lateral aspect (this language describes that the apparatus is for a transfemoral level of amputation), said apparatus comprising: 
a medial segment (medial segment 12) having a top (proximal), a bottom (distal), a length between said top and said bottom, and adapted to be positioned on said user said medial aspect on said circumference along said first length and wherein said bottom extends past said distal end and does not contact said surface on said distal end 	a lateral segment (12 lateral) having a top (proximal), a bottom (distal), a length between said top and said bottom and adapted to be located on said user lateral aspect on said circumference along said second length; 
a first connector 48 for connecting said medial segment to said lateral segment across said front aspect on said circumference (fig 1); 
and a mounting point 9 for an attachment located on said bottom of said medial segment (12 medial).
a second connector for connecting said medial segment to said lateral segment along said back aspect on said circumference [0104: one or more stabilizers 48]. 
In regard to claim 5, Alley teaches an apparatus for attaching a transfemoral prosthetic to a user's residual leg wherein said residual leg has a circumference, a medial aspect on said circumference, a front aspect on said circumference, a lateral aspect on said circumference, a back aspect on said circumference, a distal end above where a knee would be and wherein said distal end has a surface, a proximal end at a hip area, a first length defined between said distal end and said proximal end on said medial aspect, a second length defined between said distal end and said proximal end on said lateral aspect (this describes a transfemoral amputation), said apparatus comprising: 
a lateral segment (12 lateral) having a top (proximal), a bottom (distal), a length between said top and said bottom, and adapted to be positioned on said user said lateral aspect on said circumference along said second length and wherein said bottom (distal) extends past said distal end and does not contact said surface on said distal end (since 12 fits within 1, the lateral segment extends past and does not contact the end of the residual limb);
a medial segment (12 medial) having a top (proximal), a bottom (distal), a length between said top and said bottom and adapted to be located on said user medial aspect on said circumference along said first length; 
a first connector 48 for connecting said medial segment (12 medial) to said lateral segment (12 lateral) across said front aspect on said circumference (fig 1); 
a second connector for connecting said medial segment to said lateral segment along said back aspect on said circumference [0104: one or more stabilizers 48]; 
and a mounting point 9 for an attachment located on said bottom of said lateral segment (12 lateral); fig 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-7, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley (2014/0121783A1) in view of Hurley (2013/0123940A1).

In regard to claim 2, Alley meets the claim limitations as discussed in the rejection of claim 1 but does not teach the connector is adjustable.  
Hurley teaches said first connector 4 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations.
In regard to claim 3, Alley meets the claim limitations as discussed in the rejection of claim 1 but does not teach the second connector is adjustable.
Hurley teaches said second connector 6 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations. 
In regard to claim 6, Alley meets the claim limitations as discussed in the rejection of claim 5 but does not teach the first connector has an adjustable length. Hurley teaches said first connector 4 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations.
In regard to claim 7, Alley meets the claim limitations as discussed in the rejection of claim 5 but does not teach the second connector as claimed.  Hurley teaches said second connector 6 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations. 
In regard to claim 10, Alley meets the claim limitations as discussed in the rejection of claim 9 but does not teach the first connector is adjustable.
 Hurley teaches said first connector 4 has an adjustable length 12 for tightening and loosening all segments around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations.
In regard to claim 11, Hurley meets the claim limitations as discussed in the rejection of claim 9 but does not teach said second connector has an adjustable length.
Hurley teaches said second connector 6 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations. 
In regard to claim 16, Alley meets the claim limitations as discussed in the rejection of claim 15 but does not teach the first connector has an adjustable length.
Hurley teaches said first connector 4 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations.
In regard to claim 17, Alley meets the claim limitations as discussed in the rejection of claim 15 but does not teach the second connector has an adjustable length.
Hurley teaches said second connector 6 has an adjustable length 12 for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (tightens and loosens entire socket (fig 1) [0185]).  It would have been obvious to one of ordinary skill in the art at the time the instant invention to use Hurley’s connector in place of the connector of Alley to allow adjustment for volume fluctuations. 

Claim(s) 9, 13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley (2014/0121783A1).

In regard to claim 9,  Alley teaches an apparatus for attaching a transfemoral prosthetic to a user's residual leg wherein said residual leg has a circumference, a medial aspect on said circumference, a front aspect on said circumference, a lateral aspect on said circumference, a back aspect on said circumference, a distal end above where a knee would be and wherein said distal end has a surface, a proximal end at a hip area, a first length defined between said distal end and said proximal end on said medial aspect, a second length defined between said distal end and said proximal end on said lateral aspect (this describes a transfemoral amputation), said apparatus comprising: 
a medial segment (medial 12) having a top (proximal), a bottom (distal), a length between said top and said bottom, and adapted to be positioned on said user said medial aspect on said circumference along said first length (fig 1) and wherein said bottom extends past said distal end (since 12 fits within 1 it will extend past the distal end of the limb) and does not contact said surface on said distal end (does not contact distal end since 12 is within 1); 
a first lateral segment (lateral 12) having a top (proximal), a bottom (distal), a length between said top and said bottom and adapted to be located on said user lateral aspect on said circumference along said second length (fig 1); 
a second lateral segment (two lateral segments 12 in fig 1) having a top (proximal), a bottom (distal), a length between said top and said bottom and adapted to be located on said user lateral aspect on said circumference along said second lengths wherein said first lateral segment (12) and said second lateral segment (12) are connected with a compliant material [0032: membrane; 0111: flexible material]; 
a first connector 48 for connecting said medial segment 12 to said first lateral segment 12 across said front aspect on said circumference (fig 1); 
a second connector for connecting said medial segment to said second lateral segment along said back aspect on said circumference [0104: one or more stabilizers 48]; 
and a mounting point 45 for an attachment located on said bottom of said medial segment (fig 4).
While the complaint material is shown in a different embodiment of the invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the membrane of Alley from figure 14 in the socket embodiment of figure 1 because the membrane helps contain soft tissue [0108] and assists in controlling compression and motion [0032].
In regard to claim 13, Alley meets the claim limitations as discussed in the rejection of claim 9 and further teaches said medial segment 12, said first lateral segment 12, and said second lateral segment 12 are made from a rigid material. [0009: carbon; 0076: fiberglass, carbon fiber composite]
In regard to claim 15, Alley teaches an apparatus for attaching a transfemoral prosthetic to a user's residual leg wherein said residual leg has a circumference, a medial aspect on said circumference, a front aspect on said circumference, a lateral aspect on said circumference, a back aspect on said circumference, a distal end above where a knee would be and wherein said distal end has a surface, a proximal end at a hip area, a first length defined between said distal end and said proximal end on said medial aspect, a second length defined between said distal end and said proximal end on said lateral aspect (this describes a transfemoral amputation), said apparatus comprising: 
a lateral segment 12 having a top (proximal), a bottom (distal), a length between said top and said bottom, and adapted to be positioned on said user said lateral aspect on said circumference along said first length (fig 1) and wherein said bottom (distal) extends past said distal end and does not contact said surface on said distal end (12 extends into 1 at the distal end and therefore will not contact the distal end of the limb); 
a first medial segment 12 having a top (proximal), a bottom (distal), a length between said top and said bottom and adapted to be located on said user medial aspect on said circumference along said second length (fig 1); 
a second medial segment 12 having a top (proximal), a bottom (distal), a length between said top and said bottom and adapted to be located on said user medial aspect on said circumference along said second lengths (fig 1) wherein said first medial segment 12 and said second medial segment 12 are connected with a compliant material [0032: membrane; 0111: flexible material]; 
a first connector 48 for connecting said lateral segment 12 to said first medial segment 12 across said front aspect on said circumference (fig 1); 
a second connector for connecting said lateral segment to said second medial segment along said back aspect on said circumference [0104: one or more stabilizers 48]; 
and a mounting point 9 for an attachment located on said bottom of said lateral segment 12 (fig 1).
While the complaint material is shown in a different embodiment of the invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the membrane of Alley from figure 14 in the socket embodiment of figure 1 because the membrane helps contain soft tissue [0108] and assists in controlling compression and motion [0032].
In regard to claim 19, Alley meets the claim limitations as discussed in the rejection of claim 15 and further teaches said first medial segment 12, said second medial segment 12, and said lateral segment 12 are made from a rigid material [0009: carbon; 0076: fiberglass, carbon fiber composite].

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley (2014/0121783A1) in view of Einarsson (7762973B2).

In regard to claim 14, Alley meets the claim limitations as discussed in the rejection of claim 9 but does not teach said compliant material is mesh.  Einarsson teaches the use of complaint mesh in a rehabilitation device (Col 2, lines 50-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the compliant material of Alley a mesh as taught by Einarsson because the apertures allow the transport of air though and provides padding to protect the limb while will being breathable (for cooling) (Col 20, lines 50-60).
In regard to claim 20, Alley meets the claim limitations as discussed in the rejection of claim 15 but does not teach said compliant material is mesh.  Einarsson teaches the use of complaint mesh in a rehabilitation device (Col 2, lines 50-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the compliant material of Alley a mesh as taught by Einarsson because the apertures allow the transport of air though and provides padding to protect the limb while will being breathable (for cooling) (Col 20, lines 50-60).

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bache (2014/0005798A1).

In regard to claims 5 and 8,  Bache teaches an apparatus for attaching a transfemoral prosthetic to a user's residual leg wherein said residual leg has a circumference, a medial aspect on said circumference, a front aspect on said circumference, a lateral aspect on said circumference, a back aspect on said circumference, a distal end above where a 5knee would be and wherein said distal end has a surface, a proximal end at a hip area, a first length defined between said distal end and said proximal end on said medial aspect, a second length defined between said distal end and said proximal end on said lateral aspect (this describes a transfemoral amputation), said apparatus comprising: 
a medial segment 234 (fig 10C; four spines so at least one is medial) having a top, a bottom, a length between said top and 15said bottom and adapted to be located on said user medial aspect on said circumference along said first length; 
a lateral segment 234 (see fig 10C, 4 spines therefore at least one is lateral) having a top, a bottom, a length between said top and 10said bottom, and adapted to be positioned on said user said lateral aspect on said circumference along said second length and wherein said bottom extends past said distal end and does not contact said surface on said distal end (see fig 9, the spines fit within one another and therefore spine at 240 fits within 236 and therefore does not contact the end of the residual limb)
a first connector 254 for connecting said medial segment to said lateral segment across said front aspect (front could be any direction depending on the orientation of the user) on said circumference (fig 13); 
a second connector 274 for connecting said medial segment to said lateral 20segment along said back (back could be any direction depending on the orientation of the user) aspect on said circumference (fig 14); 
and a mounting point for an attachment located on said bottom of said lateral segment (distal end of 240 is the mounting point after the turn in 240; fig 9).
While the spines of figure 9 are labeled anterior and posterior, the socket is fully capable of being rotated in another manner to change the orientation.  Further, which direction the spines connect distally is no more than a rearrangement of parts or design choice regarding which spine is the outer versus inner connection shown in figure 9.  Accordingly, absent a teaching of criticality (new or unexpected results), the arrangement of the lateral spine being the inner connection has been deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
In regard to claim 8, Bache meets the claim limitations as discussed in the rejection of claim 5 wherein said bottom of said medial segment 236 extends past said distal end (adapted to be beneath the residual limb, fig 9) and does contact said surface on said distal end (since nothing is blocking 236, the residual limb is able to contact the distal surface of the residual limb).


    PNG
    media_image1.png
    748
    602
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774